DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda Mikinori (WO 2016035500/United States Patent Publication 2017/0251187 A1 used as translation).
With respect to claim  1, Matsuda discloses a beam irradiation apparatus (fig.1, para.[0041] and [0042)a light source (see Matsuda, paragraph [0043], figure 1: The illuminating section includes a blue laser, a green laser, and a red laser); and  an irradiation optical system that includes a plurality of optical elements disposed on an optical path of light obtained from the light source (see Matsuda, paragraphs [0042] and [0043]: The illuminating section includes a plurality of illuminating optical members disposed on an optical path, as illustrated in figures 1 and 4), and that outputs an irradiation beam in which the light obtained from the light source is expanded in a one-dimensional direction (see figures 1 and 4: Coupling lenses collimate light emitted from the lasers to generate parallel light and then couples this parallel light to the dichroic prisms, as described in Matsuda, paragraph [0046]), at least one of the plurality of optical elements having a structure of reducing coherence in the one-dimensional direction of the irradiation beam (see Matsuda, paragraph [0048]: The driven optical device is an optical device that reduces speckle noises and interference fringes of the illumination light).

With respect to claim 2, Matsuda discloses wherein the at least one of the plurality of optical elements has a pattern structure that splits an entering light flux into a plurality of split light fluxes in the one-dimensional direction, and that causes the plurality of split light fluxes to be outputted to be partially over lapped with one [an]other in the one-dimensional direction (disclosed by the structure and operation of 151, 14, 152 in fig.1).

With respect to claim  11, Matsuda discloses a projector with a detection function (see Matsuda, paragraph [0001], figures 1 to 3) comprising: a projection optical system that projects picture light on a projection plane (see Matsuda, paragraph [0059], figures 2 and 3); an irradiation optical system that includes a plurality of optical elements disposed on an optical path of light obtained from a light source (see Matsuda, paragraphs [0042] and [0043]: The illuminating section includes a plurality of illuminating optical members disposed on an optical path, as illustrated in figures 1 and 4), that expands the light obtained from the light source in a one dimensional direction (see figures 1 and 4: Coupling lenses collimate light emitted from the lasers to generate parallel light and then couples this parallel light to the dichroic prisms, as described in Matsuda, paragraph [0046]), and that generates and outputs an irradiation beam to be used for detecting a detection object on the projection plane, the detection object being configured to be detected (see Matsuda, paragraph [0055], figures 2 and 3); and an imaging device that scattered light of the irradiation beam hitting against the detection object enters (see Matsuda, paragraph [0058]),  at least one of the plurality of optical elements having a structure of reducing coherence in the one-dimensional direction of the irradiation beam (see Matsuda, paragraph [0048]: The driven optical device is an optical device that reduces speckle noises and interference fringes of the illumination light).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abele (United States Patent Publication 20150176977 A1).
With respect to claim  1, Abele discloses a beam irradiation apparatus (see paragraph [0121], figures 1c and 5: A projector) comprising: a light source (see paragraph [0121], figure 5: A laser); and an irradiation optical system that includes a plurality of optical elements disposed on an optical path of light obtained from the light source (see paragraphs [0121] and [0123], figures 5), and that outputs an irradiation beam in which the light obtained from the light source is expanded in a one-dimensional direction (see figure 5), at least one of the plurality of optical elements having a structure of reducing coherence in the one-dimensional direction of the irradiation beam (According to paragraph [0124]: A diffractive optical element, as illustrated in figure 7a, reference 62 which may alternatively be arranged in the projector of figure 1 c and 5, can be regarded as arranged to receive light from the collimating lens and to direct light it receives to the MEMS micro minor, thus in the path of the irradiation beam. Further, according to paragraph [0130], this diffractive optical element is a speckle-reducing-element, hence lowering coherence, might be contoured, as illustrated in figures 9a to 9g).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (United States Patent Publication 2010/0045894 A1).

With respect to claim  1, Itoh discloses a beam irradiation apparatus comprising: a light source (30 in fig.1); and an irradiation optical system (see 5, 6, 7) that includes a plurality of optical elements disposed on an optical path of light obtained from the light source (see 30 in fig.1), and that outputs an irradiation beam in which the light obtained from the light source is expanded in a one-dimensional direction (see the operation of 5, 6 and 7 in fig.1), at least one of the plurality of optical elements having a structure of reducing coherence in the one-dimensional direction of the irradiation beam (see 5 in fig.1).

With respect to claim 10, Itoh discloses the beam irradiation apparatus according to claim 1, wherein the at least one of the plurality of optical elements includes an oscillation element (5 in fig.1) that has a lens action only in the one-dimensional direction (see the cylindrical lens of fig.5), and that is oscillated in the one-dimensional direction by an oscillation mechanism (see the operation disclosed in fig.6). 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stigwall (United States Patent Publication 2017/0123218 A1).

With respect to claim 1, Stigwall discloses a beam irradiation apparatus comprising: a light source (11 in fig.5a); and an irradiation optical system (see 13, 14 and 15 in fig.4) that includes a plurality of optical elements disposed on an optical path of light obtained from the light source (see 11 in fig.5b), and that outputs an irradiation beam in which the light obtained from the light source is expanded in a one-dimensional direction (see the operation of 15 and 14 in fig.4), at least one of the plurality of optical elements having a structure of reducing coherence in the one-dimensional direction of the irradiation beam (see 13, 14 and 15 in fig.4).

With respect to claim 2, Stigwall discloses wherein the at least one of the plurality of optical elements (see the lens of 14) has a pattern structure that splits an entering light flux into a plurality of split light fluxes in the one-dimensional direction (see the pattern shown in fig.4), and that causes the plurality of split light fluxes to be outputted to be partially over lapped with one [an]other in the one-dimensional direction (disclosed by the structure and operation of 14 in fig.4).

With respect to claim 8, Stigwall discloses the beam irradiation apparatus according to claim 2, wherein the at least one of the plurality of optical elements includes an irradiation lens that has the pattern structure formed on a surface of the irradiation lens (see the wavy pattern formed on the surface of 14 in fig.4), and that has a light-expanding action only in the one-dimensional direction (see the direction of light expansion in fig.4; [0073]: “Using an arrangement of the light source 11 and the micro-lens array 14 as shown provides for diffusion (spreading) of the light emitted by the light 
source 11 in one direction so that a line of light is provided as measuring light for triangulation measurement of an object.”).

With respect to claim 9, Stigwall discloses the beam irradiation apparatus according to claim 1, wherein the at least one of the plurality of optical elements includes a diffusion plate that has a light-diffusing action only in the one-dimensional direction (see the diffusion plate of 14 in fig.4).

With respect to claim  11, Stigwall discloses a projector with a detection function (fig.10) comprising: a projection optical system that projects picture light on a projection plane (see fig.10); an irradiation optical system that includes a plurality of optical elements disposed on an optical path of light obtained from a light source (see 36 and 13 and 15 in figs.5b and 4), that expands the light obtained from the light source in a one-dimensional direction ([0027]: “In some embodiments of the present invention, one-dimensional (vertical) focussing of the light (laser) beam may be achieved using e.g. further cylindrical optics like a common cylindrical lens.”), and that generates and outputs an irradiation beam to be used for detecting a detection object on the projection plane (see the operation in fig.10), the detection object being configured to be detected (see fig.10); and an imaging device that scattered light of the irradiation beam hitting against the detection object enters (see 3 in fig.10), at least one of the plurality of optical elements having a structure of reducing coherence in the one-dimensional direction of the irradiation beam (see 13, 15 and 14).

With respect to claim 12, Stigwall discloses the projector with a detection function according to claim 11, wherein the irradiation optical system outputs light that is substantially collimated (the scope of substantially is not well defined, thus for the purpose of examination this limitation is interpreted as not intersecting) relative to the projection plane as the irradiation beam (see the substantial collimation disclosed in fig.10).

With respect to claim 13, Stigwall discloses the projector with a detection function according to claim 11, further comprising an image processing section (see the operation of 3 in fig.10) that performs position detection of the detection object on a basis of an imaging result obtained by the imaging device (disclosed by the operation described in para.[0130]: “By moving the triangulation device 1 over the object 5, continuously receiving the reflected light 6 and processing signals provided by the image sensor, the surface of the object 5 can be measured in its entirety.  In particular, such scanning is performed by a coordinate measuring machine (either motorized or hand-held) carrying the triangulation device 1 and moving it along a desired measuring path.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda Mikinori (WO 2016035500 A1/United States Patent Publication 2017/0251187 A1) in view of Yonekubo (United States Patent Application Publication 2007/0070303 A1).

With respect to claim 5, Matsuda discloses the irradiation apparatus of claim 2, but does not disclose wherein the pattern structure is a grating. 
Yonekubo discloses least one of the plurality of optical elements has a pattern structure that splits an entering light flux into a plurality of split light fluxes in the one-dimensional direction (see 15 in fig.3) wherein the pattern structure is a grating (see the grating described in para.[0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the irradiation apparatus of Matsuda with the teaching of Yonekubo so that the pattern structure is a grating to reduce speckle noise.

With respect to claim 6, Matsuda discloses the irradiation apparatus according to claim 2, Matsuda discloses the plurality of optical elements includes: a collimator lens that renders the light obtained from the light source into substantially collimated light (see Matsuda, paragraph [0046], figure 1, lenses 12G and 12R) and a diffusor 14 is disposed between the light source and the collimator lens (see the operation and position of 14) but does not disclose a grating that has the pattern structure.
Yonekubo discloses a grating that has a pattern structure (see 15 in fig.3, also see the grating described in para. [0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the irradiation apparatus of Matsuda with the teaching of Yonekubo so that the plurality of optical elements includes: a collimator lens that renders the light obtained from the light source into substantially collimated light; and a grating that is disposed between the light source and the collimator lens and that has the pattern structure to reduce speckle noise.

Allowable Subject Matter
Claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art does not disclose or render obvious wherein the plurality of optical elements includes: a collimator lens that renders the light obtained from the light source into substantially collimated light; and a cylindrical lens array that includes a plurality of cylindrical lenses, and that has a lens action only in the one-dimensional direction, the cylindrical lens including 29SP368704 a first cylindrical surface having a convex shape on which the pattern structure is superimposed, and a second cylindrical surface having a convex shape.
Claim 4 inherits the deficiencies of claim 3.
With respect to claim 7, the prior art does not disclose or render obvious wherein the plurality of optical elements includes: a polarization split element; a collimator lens that is disposed in a first direction relative to the polarization split element, and that renders the light obtained from the light source into substantially collimated light; a reflective grating that is disposed in a second direction relative to the polarization split element, and that has the pattern structure; a cylindrical lens array that is disposed between the reflective grating and the polarization split element, and that has a lens action only in the one-dimensional direction; and an irradiation lens that is disposed in a third direction relative to the polarization split element, and that has a light-expanding action only in the one-dimensional direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882